Citation Nr: 0900536	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease at L4-5.

2. Entitlement to a rating in excess of 10 percent for 
chronic radiculopathy of the left leg as associated with 
service-connected lumbosacral strain with degenerative disc 
disease at L4-5, to include the propriety of the effective 
date assigned for the rating of chronic radiculopathy of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 to February 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Denver, 
Colorado RO.


FINDINGS OF FACT

1. At no time during the appeal period has the veteran's 
service connected low back disability been manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by favorable ankylosis of the entire 
thoracolumbar spine; incapacitating episodes with a total 
duration of at least 4 weeks in a prior 12 month period are 
not shown.

2. A final October 1997 decision denied a rating in excess of 
10 percent for the veteran's low back disability; this 
decision considered the veteran's left leg radiculopathy 
symptoms in conjunction with the back claim.

3. On October 18, 2004, the RO received the veteran's claim 
requesting an increase in the rating of his service-connected 
low back disability.

4. From October 18, 2003 it was factually ascertainable from 
the medical evidence of record that the veteran's left leg 
radiculopathy warranted a separate 10 percent rating.

5. At no time during the appeal period (from October 18, 
2003), is the veteran's left leg radiculopathy shown to have 
resulted in impairment greater than mild incomplete 
paralysis. 



CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for lumbosacral strain 
with degenerative disc disease at L4-5 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 
(Codes) 5237, 5243 (2008).

2. An effective date of October 18, 2003 (but no earlier) is 
warranted for the assignment of a 10 percent rating for left 
leg radiculopathy.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 
4.124a, Code 8520 (2008).

3. A rating in excess of 10 percent is not warranted for the 
veteran's left leg radiculopathy.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.124a, Code 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a recent decision, the Court outlined the notice that is 
necessary in a claim for an increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008).  The Court held, in 
essence, that the Secretary must give the claimant (1) notice 
that, to substantiate a claim, the claimant must provide (or 
ask the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores for his 
claim for an increased rating for his low back disability.  
While this notice error is presumed prejudicial, the Board 
finds that it did not affect the essential fairness of the 
adjudication because a reasonable person could be expected to 
understand from the notice given what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

An October 2004 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
back disability had gotten worse.  A June 2005 statement of 
the case (SOC) informed him of the criteria used to rate his 
low back disability and gave him the regulations regarding 
DeLuca criteria (38 C.F.R. §§ 4.10, 4.40, 4.45).  Section 
4.10 states that "[t]he basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment."  A March 
2006 letter explained how disability ratings are assigned 
(including that the impact of the disability on employment is 
considered) and provided examples of the types of medical and 
lay evidence the veteran could submit to support an increased 
rating claim.  Hence, the Board finds that a reasonable 
person could be expected to understand (from the information 
provided by the October 2004 and March 2006 letters and by 
the June 2005 SOC) what was needed to support his claim for 
an increased rating for his low back disability.  Notably, a 
November 2007 supplemental SOC (SSOC) subsequently 
readjudicated the claim after further evidence was received.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).

Regarding the claims for an initial increased rating and an 
earlier effective date for left leg radiculopathy, as the 
March 2005 rating decision on appeal granted service 
connection for left leg radiculopathy and assigned a rating 
and effective date for the award, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 
2005 SOC provided notice on the "downstream" issue of 
initial increased ratings and effective dates of awards and a 
November 2007 SSOC readjudicated the matters after the 
veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 
2006 letter also provided him with general disability rating 
and effective date criteria.  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice for these claims was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The veteran's pertinent VA, Social Security Administration 
(SSA), and private treatment records have been secured.  He 
indicated that he received treatment from private Dr. K.  The 
RO made two attempts to secure these records and in October 
2007 notified the veteran that the second attempt was the 
final attempt and that if he wanted to ensure VA received 
records from Dr. K. he should contact the physician and 
submit the records himself.  The letter noted that it was 
ultimately his responsibility to ensure that VA received any 
private medical evidence.  Notably, the duty to assist is not 
a one-way street and VA has completed its assistance 
obligations by twice requesting these records with no 
response; it cannot do more to obtain these private records 
without further help from the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The RO arranged for VA examinations in November 2004 and 
October 2007.  In October 2008 written argument, the 
veteran's representative alleged that the October 2007 VA 
examination was inadequate because the examiner was a doctor 
of internal medicine and gastroenterology and was not 
qualified to perform an orthopedic and neurological 
examination.  The October 2007 examination report is complete 
and nothing in the report suggests that the examiner was not 
competent to perform the required examinations and testing.  
Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that 
VA may satisfy its duty to assist by providing a medical 
examination conducted by someone who is able to provide 
"competent medical evidence" under § 3.159(a)(1)).  The 
veteran's representative has not noted any particular 
findings (or absence of findings) that were inaccurate or 
insufficient to suggest that the examination was inadequate.  
Accordingly, VA's duty to assist is met and the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

General Criteria for Increased Rating Claims

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has also held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  For the increased rating claims adjudicated 
below, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher ratings were met.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
Low Back 

The record shows that degenerative disc disease of the 
lumbosacral spine at L4-5 and L5-S1 is a part of the 
veteran's service-connected back disability.  His back 
disability has been rated under 38 C.F.R. § 4.71a, Code 5237, 
for lumbosacral strain which is rated under the General 
Formula for Rating Diseases and Injuries of the Spine; 
intervertebral disc syndrome is rated under the General 
Formula for Rating Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the rating that is more favorable to the veteran.  38 C.F.R. 
§ 4.71a, Codes 5237, 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Code 5237.  A 40 percent rating 
is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
rated separately, under the appropriate Code.  Id., Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note (2).

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, Code 
5243, a 20 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id., Note (1).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

Regarding the General Rating Formula criteria, the evidence 
does not show the veteran's forward flexion has been limited 
to 30 degrees or less at any time during the appeal period.  
The record is also silent for findings of favorable 
ankylosis.  On November 2004 VA examination forward flexion 
was to 90 degrees with pain across the lower back.  After 
repeat testing, the veteran complained of increased pain, but 
not of fatigue, impaired endurance, or weakened movements.  
He reported that walking too long, bending over, twisting, 
pushing, and pulling increased his low back pain.  He 
indicated that he constantly had back pain that would flare 
up twice a week and last for a day.  He sometimes wore a back 
brace (but not on examination).  The examiner opined that 
pain upon repetitive use would add an additional 15 degrees 
loss of flexion, so flexion would be to 75 degrees.  

On October 2007 VA examination forward flexion was to 90 
degrees with discomfort at 90 degrees.  Repetitive testing 
revealed no additional loss of range of motion with pain 
continuing to be present at 90 degrees; there was no overt 
weakness, impaired endurance, incoordination, or instability.  
The veteran noted his pain had become more continuous over 
the most recent four or five years.  He reported being able 
to walk for about twenty minutes, sit for thirty minutes, and 
stand for five minutes.  He complained of pain throughout the 
day with pain awakening him from sleep most nights.  

Private treatment records indicate decreased range of motion, 
but do not provide any specific range of motion findings.  
Private treatment has involved steroid injections and 
medication, such as morphine and hydromorphone, which he has 
stated help with his pain.  

A January 2007 statement from the veteran's spouse reports 
that his disabilities prevent him from doing a lot of things.  
He is unable to play with his children; he doesn't sleep 
well; he cannot do most household chores or yard work; and 
sometimes he cannot get himself dressed in the morning.  

Even when considering the evidence of pain and functional 
impairment experienced by the veteran, his symptoms do not 
more nearly approximate the criteria for the next higher 40 
percent rating.  The veteran's and his spouse's statements 
describing his symptoms and condition are competent evidence 
to the extent that he can describe what he experiences and 
she can attest to what she observes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.  The competent 
(medical) evidence of record does not show that he has any 
functional loss beyond what is already being compensated.  
38 C.F.R. §§ 4.10, 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 
202 (1995).  

Under the Formula for Rating based on Incapacitating 
Episodes, there is no evidence that the veteran has 
experienced an incapacitating episode having a total duration 
of at least four weeks, but less than six weeks during the 
past twelve months because of his back disability.  On 
October 2007 VA examination he specifically denied having any 
severe flares in the last year where he was ordered to bed.  
VA and private treatment records throughout the appeal period 
do not indicate any periods of doctor prescribed bed rest.

The veteran's left leg radiculopathy has already been 
separately rated and is discussed further below.  There is no 
evidence that the veteran has any other separate and 
compensable neurologic abnormalities associated with his low 
back disability.  Hence, the preponderance of the evidence is 
against a rating in excess of 20 percent for lumbar strain 
with degenerative disc disease at L4-5.

Left Leg Radiculopathy

        Effective Date 

Initially, the Board must determine whether the veteran's 
effective date claim should be analyzed under the regulations 
governing service connection claims or increased rating 
claims.  The March 2005 rating decision granted him service 
connection for left leg radiculopathy, rated at 10 percent, 
effective from October 18, 2004, the date of his claim.  
However, the veteran's October 18, 2004 claim was for an 
increase in his service-connected back disability.  The RO 
granted service connection for left leg radiculopathy as a 
part of his increased rating claim for his back.  In 
considering whether the veteran was entitled to a higher 
rating for his back disability the RO found that the 
neurological impairment of his left leg warranted a separate 
compensable rating and granted such a rating.  This was 
specifically pursuant to the rating criteria for spine 
disabilities - Note (1) states that any objective neurologic 
abnormalities associated with a spine disability should be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Codes 5237, 5243, Note (1).  The Board 
finds that the separate rating for the veteran's left leg 
radiculopathy was granted as part of his claim for an 
increased rating for his back disability as the neurological 
disability is a part of the same disease process as the back 
disability.  Hence, the effective date claim should be 
considered under the regulations governing effective dates 
for increased ratings, rather than those governing service 
connection claims.  

The Board notes that this interpretation is not inconsistent 
with the holding of the Court in Ross v. Peake, 21 Vet. App. 
528 (2008) and Ellington v. Nicholson, 22 Vet. App. 141 
(2007).  These cases essentially held that the effective date 
for a secondarily service-connected condition is based solely 
on the date the claim was received.  Ross, 21 Vet. App. at 
531; Ellington, 22 Vet. App. at 145.  However, the veteran's 
case is factually distinct from these cases.  The secondary 
disabilities at issue in Ross (depression as secondary to 
service-connected heart condition) and Ellington (diabetes 
and hypertension as secondary to leukemia) were not 
contemplated under the rating criteria for the primary 
service-connected disability as disabilities that should be 
rated separately where symptom manifestations are 
compensable.  As noted, the current criteria for rating the 
spine provides for separate ratings for compensable 
neurological abnormalities associated with the service-
connected spine disability. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An exception to this rule provides that the effective date of 
an award for increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

In February 2006 and October 2008 written argument, the 
veteran's representative contended that the veteran is 
entitled to an effective date from September 2, 1997, when he 
first complained of left leg pain and numbness during a VA 
examination for his back disability.  The representative 
alleged that VA failed to address these complaints when 
adjudicating the veteran's back disability in October 1997.

An October 1997 rating decision denied an increased rating 
for the veteran's service-connected low back disability.  In 
determining that the veteran was not entitled to a higher 
rating, the RO noted the veteran's complaints on September 2, 
1997 VA examination regarding left leg pain and numbness.  
Notably, while the veteran mentioned complaints regarding his 
left leg on examination, he was discussing these complaints 
as a part of his back disability.  An intent to apply for VA 
benefits is an essential element of any claim; here, the 
veteran did not show an intent to file for service connection 
for left leg radiculopathy on September 2, 1997.  Hence, he 
did not raise a claim at that time.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998) ("[T]he Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.")  The veteran was 
merely providing information necessary to ensure that the 
symptoms of his back disability were clear to the examiner so 
his back claim would be fully and fairly adjudicated.  

Notably, at the time of the October 1997 rating decision, the 
criteria for rating disabilities of the spine did not state 
that neurological impairment should be rated separately.  See 
38 C.F.R. § 4.71a, Code 5285-5295 (effective prior to 
September 23, 2002).  Hence, the RO was not required to rate 
such symptoms separately and the rating decision clearly 
considered them in determining the appropriate rating for the 
veteran's service-connected low back disability.  The veteran 
did not appeal the October 1997 rating decision; it became 
final and is not subject to revision in the absence of clear 
and unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  The veteran has not 
alleged CUE in this decision.  The veteran is precluded from 
an effective date of September 2, 1997 as the finality of the 
October 1997 rating decision prevents him from obtaining an 
effective date prior to the date of that decision.

The earliest document in the claims file received after the 
October 1997 rating decision that can be construed as an 
informal or formal claim related to the veteran's left leg 
radiculopathy is the veteran's application for an increased 
rating for his low back disability received on October 18, 
2004.  Under the controlling law and regulations outlined 
above, the Board must review the evidence dating back to 
October 18, 2003, to determine the "earliest date as of 
which," within the year prior to the claim, an increase in 
disability was factually ascertainable.  

Because the issues are inextricably intertwined, the matter 
of whether the veteran is entitled to an effective date back 
to October 18, 2003 for the rating for left leg radiculopathy 
will be addressed in the discussion of the claim for increase 
below.  

	Increased Rating

The veteran's left leg radiculopathy is rated under Code 8520 
(for impairment of the sciatic nerve).  38 C.F.R. § 4.124a.  
Incomplete paralysis of the sciatic nerve warrants a 10 
percent rating when mild, a 20 percent rating when moderate, 
a 40 percent rating when moderately severe, and a 60 percent 
rating when severe, with marked muscular atrophy.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

After careful review of the evidence, and with consideration 
of the benefit of the doubt doctrine, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for left leg radiculopathy.

Private and VA medical evidence of record from October 18, 
2003 to the present shows the veteran walks with a cane 
favoring his left leg and that he complains of radiating 
pain, intermittent numbness, and tingling in his left lower 
extremity and foot.  

A January 2004 private report of examination by neurologist 
Dr. J. L. shows that a full neurological examination was 
normal.  A MRI revealed mild degenerative changes of the 
lumbar discs with bulging at L4-5 and at L5-S1, but the nerve 
roots were not significantly compressed at either level.  

Private treatment records from Dr. M. S. indicate the veteran 
had a chronic left leg L5 radiculopathy that was consistent 
with his symptoms of pain deep in his left thigh that would 
sometimes radiate below his knee.  In October 2004, it was 
noted that he had not experienced any numbness or tingling, 
except occasionally in his foot.  He limped and felt as 
though he dragged his foot.  Straight leg raising was 
negative; he had 5/5 strength; 1+ reflexes at the patella; 
and no absence or loss of sensation to light touch in the 
left leg.  

October 2004 private electromyography (EMG) studies reveal 
electrophysiological evidence of left chronic L5 
radiculopathy.  

On November 2004 VA examination, the veteran reported 
experiencing a tingling sensation in his left lower extremity 
and numbness on the bottom of his foot.  Straight leg raising 
was negative; ankle and knee jerks were at 1+.  Sensory 
examination was intact with no focal weakness.  

On October 2007 VA examination, the veteran reported 
experiencing tingling in his toes about two times a week; the 
tingling would last about half a day to a full day.  He 
walked with a limp favoring his right side.  Straight leg 
raising was from 0 to 90 degrees.  Neurological examination 
revealed strength at 5+/5+; deep tendon reflexes were 1+ 
bilaterally; sensory examination was normal; and no 
pathological reflexes were noted.  

Based on the foregoing evidence, the Board finds that the 
veteran's service-connected left leg radiculopathy has been 
no more than slightly disabling, and thus warrants no more 
than a 10 percent rating under Code 8520.  As noted, while 
the veteran clearly has neurological impairment of the left 
lower extremity, the impairment has been sensory only and is 
intermittent.  A preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for left 
leg radiculopathy and it must be denied.

Regarding the effective date of the 10 percent rating, the 
Board finds that it was factually ascertainable from the 
balance of the evidence discussed above that symptoms of left 
leg radiculopathy most nearly approximated mild incomplete 
paralysis from October 18, 2003.  Accordingly, an effective 
date of October 18, 2003 (but no earlier) is warranted for 
the assignment of a 10 percent rating for left leg 
radiculopathy.





ORDER

A rating in excess of 20 percent for lumbosacral strain with 
degenerative disc disease at L4-5 is denied.

A rating in excess of 10 percent for left leg radiculopathy 
is denied.

An effective date of October 18, 2003 (but no earlier) is 
granted for the assignment of a 10 percent rating for left 
leg radiculopathy, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


